Title: William Temple Franklin to Francis Coffyn, 14 May 1779
From: Franklin, William Temple
To: Coffyn, Francis


Sir
May 14.—79.
I am Directed by my Grand father to transmit you the enclosed Commission for a Privateer, together with the instructions to the Commander and the bond to be signed by the Owners you are desired carefully to attend to the filling up of the Blanks both in the Commission and Bond.
In the Commission opposite to this (✻) mark, after the words “belonging to” the owners are to be inserted as also opposite to this (‡) mark after “The said” in the Bond their names are to come in nearly at the Top after that of the Capts. you will easily perceive how the other Blanks are to be filled up by what goes before & what after.
I Likewise enclose a Copy of the oath of allegiance to the united states which it is necessary the Captain should take in your Presence before you deliver him the Commission.
I have the honour to be &c.
W. T. F.
M. Coffyn.
